DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2022 has been entered.
 
Applicant’s response filed June 16, 2022 is acknowledged.  Claims 3 and 6 are canceled.  Claims 1-2, 4-5 and 7-12 are pending and will be examined.

All of the amendments and arguments have been thoroughly reviewed and considered but are not found persuasive for the reasons discussed below.  Any rejection not reiterated in this action has been withdrawn as being obviated by the amendment of the claims.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This action is made NON-FINAL to address New Grounds of Rejection.

New Grounds of Rejection

Priority – maintained
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 USC 102 or 35 USC 103 as follows:
The prior filed cases, including 15887746 which is US Patent 10360096, 13793186 which is US Patent 8682592, 12076348 which is US Patent 8515679 and the priority documents of 60934440, 60932456, 60926198, 60918292, 11634550, 60789506, 60774976, 60754396, 60742305, 60739882 and 60703415 lack enabling support for the subject matter as claimed.  Each of these applications specifically lack support for one or more features of the claimed invention, including the features of amplification of cell-free nucleic acids and sequencing the amplified products using sequencing-by-synthesis.  Therefore, the earliest priority document is afforded to the priority document 60817741, which is June 30, 2006.

Claim Rejections - 35 USC § 112
Applicant’s amendment to the claims overcomes the rejection over scope of enablement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2, 4-5 and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (NEJM, 1998, 339(24):1734-1738) and and Marguiles et al. (Nature, 2005, 15; 437(7056):376-380).
With regard to claim 1, Lo teaches a method for preparing a deoxyribonucleic acid (DNA) fraction from a biological sample useful for analyzing genotypes of cell free DNA in the biological sample, the method comprising: 
(a) extracting cell-free DNA from the biological sample (Abstract and Methods, where DNA was extracted from plasma samples; p 1734-1735, where the method is described); 
(b) producing a fraction of the DNA extracted in (a) by amplifying a plurality of target loci from the DNA to obtain amplification products, wherein the amplification comprises targeted amplification to amplify the target loci, wherein the target loci comprises SNP loci (Abstract and Methods, where DNA was extracted from plasma samples; p 1734-1735, where the method is described and where fetal genotypes were determined non-invasively through the analysis of plasma DNA); 
(c) analyzing the fraction of the DNA produced in (b) by 
ii) determining the most likely genotypes of the cell free DNA in the biological sample based on allele frequencies at the plurality of target loci in the genetic data (Table 1, where the samples were genotyped).  
With regard to claim 2, Lo teaches a method of claim 1, wherein the biological sample is a blood sample (p 1734, “Methods” heading where samples are blood samples).  
Regarding claim 1, while Schwarzenbach does not teach a sequencing by synthesis step.
With regard to claim 1, Margulies teaches (c) analyzing the fraction of the DNA produced in (b) by (i) sequencing the amplification products by sequencing-by-synthesis to obtain genetic data for the plurality of target loci (p 27-29 of supplementary method steps, where the sequencing method steps are described; p. 2 of reference where the method is pyrosequencing which is a sequencing by synthesis method).
With regard to claim 4, Margulies teaches a method of claim 1, wherein the amplification further comprises universal amplification (see supplementary Fig 1, where A and B adaptors are ligated to DNA fragments).  
With regard to claim 5, Margulies teaches a method of claim 1, wherein the sequencing-by-synthesis comprises clonal amplification and measurement of sequences of the clonally amplified DNA (p. 6, method of “Emulsion based clonal amplification” heading).  
With regard to claim 6, Margulies teaches a method of claim 1, wherein the target loci comprise SNP loci (p 2-5, where individual bases are read in the method).  
With regard to claim 7, Margulies teaches a method of claim 6, wherein the confidence that each SNP is correctly called is at least 95% (Supplementary Table 3, where error rate and accuracy are measured).  
With regard to claim 8, Margulies teaches a method of claim 6, wherein the confidence that each SNP is correctly called is at least 99% (Supplementary Table 3, where error rate and accuracy are measured).  
With regard to claim 9, Margulies teaches a method of claim 1, wherein the genetic data obtained is noisy and comprises allele drop out errors (Supplementary Figure 5, 8, 10 and Supplemental Table 2-3, where errors, accuracy and error rates are measured).  
With regard to claim 10, Margulies teaches a method of claim 1, wherein the genetic data obtained is noisy and comprises measurement bias (Supplementary Figure 5, 8, 10 and Supplemental Table 2-3, where errors, accuracy and error rates are measured).  
With regard to claim 11, Margulies teaches a method of claim 1, wherein the genetic data obtained is noisy and comprises incorrect measurements (Supplementary Figure 5, 8, 10 and Supplemental Table 2-3, where errors, accuracy and error rates are measured).  
With regard to claim 12, Margulies teaches a method of claim 1, further comprising normalizing the genetic data for differences in amplification and/or measurement efficiency between the loci (Supplementary Figure 5, 8, 10 and Supplemental Table 2-3, where errors, accuracy and error rates are measured).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have adjusted the teachings of Lo to include the pyrosequencing method taught by Margulies to arrive at the claimed invention with a reasonable expectation for success.  Both Schwarzenbach and Margulies focus on analysis of nucleic acids.  Schwarzenbach is focused on detection of microsatellite markers in the blood of breast cancer patients while Margulies focuses on sequencing in reactors.  Margulies teaches “We describe a scalable, highly parallel sequencing system with raw throughput significantly greater than that of state-of-the-art capillary electrophoresis instruments. The apparatus uses a novel 60×60mm2 fibreoptic slide containing 1,600,000 individual wells and is able to sequence 25 million bases,
at 99% or better accuracy (phred 20), in a 4 hour run”.  Therefore, one of ordinary skill in the art at the time the invention was made would have adjusted the teachings of Lo to include the pyrosequencing method taught by Margulies to arrive at the claimed invention with a reasonable expectation for success.

Conclusion
Claims 1-2, 4-5 and 7-12 stand rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637